[Cite as Novello v. Novello, 2011-Ohio-2973.]
                               STATE OF OHIO, NOBLE COUNTY

                                   IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


ROBERTA NOVELLO,                                )
                                                )   CASE NO. 10 NO 378
        PLAINTIFF-APPELLEE,                     )
                                                )
        - VS -                                  )         OPINION
                                                )
JOHN NOVELLO,                                   )
                                                )
        DEFENDANT-APPELLANT.                    )


CHARACTER OF PROCEEDINGS:                           Civil Appeal from Common Pleas
                                                    Court, Case No. 209-0142.


JUDGMENT:                                           Affirmed.


APPEARANCES:
For Plaintiff-Appellee:                             Attorney Amber Wootton
                                                    Tribble, Scott, Plumber & Padden
                                                    P.O. Box 640
                                                    139 West 8th Street
                                                    Cambridge, OH 43725

For Defendant-Appellant:                            Attorney Thomas T. Mullen
                                                    3500 West Market Street, Suite 4
                                                    Fairlawn, OH 44333



JUDGES:
Hon. Mary DeGenaro
Hon. Cheryl L. Waite
Hon. Joseph J. Vukovich


                                                    Dated: June 10, 2011
                                                                                     -2-


DeGenaro, J.
       {¶1}    Defendant-Appellant, John Novello, appeals the August 13, 2010 judgment
of the Noble County Court of Common Pleas, granting a divorce between him and
Plaintiff-Appellee, Roberta Novello. John argues that the trial court's property division
constituted an abuse of discretion, that he was denied effective assistance of counsel and
that the court erred by failing to consider the spousal support factors contained in R.C.
3105.18(C)(1) and the property division factors contained in R.C. 3105.171(F).
       {¶2}    Upon review, these arguments are meritless. The court divided the marital
assets nearly equally, and this division is reasonable based upon the applicable property
division factors. The right to effective assistance of counsel is not one that can be
invoked in a divorce case. Finally, the court did not order spousal support, so there was
no need for it to consider the factors contained in R.C. 3105.18(C)(1). Accordingly, the
judgment of the trial court is affirmed.
                             {¶3}   Facts and Procedural History
       {¶4}    The Novellos were married in 1956. In 1970, they moved to Noble County
and purchased a home situated on approximately 80 acres of land in Caldwell. During
the course of the marriage, Roberta rarely worked outside of the home. Instead, she was
responsible for rearing the couple's five children, all of whom had long since emancipated
at the time of the divorce. John worked in construction and mining for approximately forty
years and then retired.
       {¶5}    In September 2009, Roberta moved out of the marital home and filed a
complaint for divorce which John answered. Temporary orders were issued, and when
settlement negotiations failed, John filed an amended answer and counterclaim.
       {¶6}    A final divorce hearing was held on July 19, 2010. At that time Roberta was
71 years old and John was 74, and both parties had health problems. The parties each
had separate credit card debt in their own name. Since the separation, John continued to
live in the marital home and paid the mortgage, taxes, insurance, and maintenance costs.
       {¶7}    John received income from three sources: $6,932.76 annually from a United
Mine Workers of America pension; $2,834.28 annually from an Operating Engineers
                                                                                       -3-


pension; and $15,781.20 from Social Security. Roberta received $6,457.20 per year in
Social Security benefits which were derived from John's account. Roberta testified that
the value of the marital home and land was approximately $175,000. John agreed that it
could appraise for that amount, but that it would sell for more. The parties agreed that
they owe approximately $10,000 to People's Bank who holds the mortgage on the
property.
       {¶8}   Both parties agreed that the real estate and the pensions were entirely
marital; that all personal property, including vehicles, had been divided; and that they
were incompatible as marriage partners. At the close of the hearing, exhibits regarding
the value of the pensions and the Social Security benefits were admitted into evidence.
       {¶9}   On August 13, 2010, the trial court issued a judgment entry granting the
parties a divorce on incompatibility grounds. The court approved the division of tangible
personal property that had already been completed by the parties. The court awarded
Roberta her Social Security pension, 95% of John's UMWA pension, and 95% of John's
Operating Engineers pension. The court awarded John his Social Security pension, 5%
of his UMWA pension, and 5% of his Operating Engineers pension. The result of this
division is that Roberta would receive $15,735.89 annually from her Social Security and
the two pensions; and John would receive $16,269.55 from his Social Security and the
two pensions.
       {¶10} With regard to the marital residence, the court gave John the option of
buying out Roberta's one-half interest in the real estate for $82,500.00 by electing to do
so within 30 days of the date of the order. If he elected that option, John would assume
and agree to pay the mortgage and the closing would take place within 90 days.
Alternatively, if John did not elect to purchase the real estate it would be listed for sale
forthwith and if not sold within 90 days of being listed would be sold at auction. The court
ordered that any proceeds, after deducting the costs of sale, shall be divided one-half to
each party. The court granted John the exclusive right to reside in the marital residence
until it is sold. The court did not order spousal support and did not retain jurisdiction on
that issue. Finally, the court assessed costs equally to both parties.
                                                                                           -4-


                                     Property Division
       {¶11} In his first of three assignments of error, John asserts:
       {¶12} "The trial court erred and abused its discretion in the division of martial [sic]
property."
       {¶13} When granting a divorce, the trial court is required to equitably divide and
distribute the marital property between the parties. R.C. 3105.171(B); Wolfe v. Wolfe
(1976), 46 Ohio St. 2d 399, 75 O.O.2d 474, 350 N.E.2d 413. When dividing marital
property, the trial court must divide it equally between the parties unless an equal division
would be inequitable. R.C. 3105.171(C)(1); see, also, Cherry v. Cherry (1981), 66 Ohio
St.2d 348, 421 N.E.2d 1293 (A potentially equal division of the marital property is the
starting point of the trial court's analysis). In determining the equitable division of the
marital property, the court must consider the factors listed in R.C. 3105.171(F).
       {¶14} However, "R.C. 3105.171, 'does not require the trial court to address each
statutory factor in its written findings of fact. In the absence of an affirmative showing * * *
that the court failed to consider the factors, we presume that the trial court followed the
statute.'" Hiscox v. Hiscox, 7th Dist. No. 07 CO 7, 2008-Ohio-5209, at ¶65, quoting Eddy
v. Eddy, 4th Dist. No. 01CA20, 2002-Ohio-4345, at ¶60. Thus, while a court must
indicate the basis for its division of marital property in sufficient detail to enable a
reviewing court to determine whether the award is fair and equitable, "it need not explain
in minute detail its reasoning." Cope v. Guehl, 7th Dist. No. 07 CO 35, 2009-Ohio-2891,
at ¶38 (emphasis added).
       {¶15} The trial court's property division determination is reviewed under an abuse
of discretion standard. Neville v. Neville, 99 Ohio St. 3d 275, 2003-Ohio-3624, 791 N.E.2d
434, at ¶5. The term "abuse of discretion" implies more than an error of law or judgment;
it implies that the court's attitude was unreasonable, arbitrary, or unconscionable.
Blakemore v. Blakemore (1983), 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140. And the scope
of that review is to examine the overall equity of the division of marital asserts, "rather
[than] engage in a detailed analysis of every 'jot and tittle' of marital property: '[I]t is not
this court's role to conduct an item by item review of the marital assets and liabilities. Our
                                                                                             -5-


review is limited to the equity, i.e., fairness * * *.''' Hiscox, supra at ¶53, quoting, Fergus v.
Fergus (1997), 117 Ohio App. 3d 432, 438, 690 N.E.2d 949.
       {¶16} John first contends that the trial court did not articulate the reasons behind
its property division determination. John raises this distinct argument within his third
assignment of error, but for ease of analysis it will be discussed here.
       {¶17} Although the trial court did not explicitly cite to R.C. 3105.171(F) in the
divorce decree, the court did discuss the substance of the applicable factors contained
within that statute. Specifically, the court discussed the long duration of the marriage
(R.C. 3105.171(F)(1)); the assets and liabilities of both parties (R.C. 3105.171(F)(2)); and
the parties' retirement benefits (R.C. 3105.171(F)(9)). As to the marital home, the court
also appeared to consider the economic desirability of retaining it intact, its liquidity, and
the necessary costs to sell it, as the court gave John the option of buying out Roberta's
interest or putting the home on the market to be sold, and if not sold within 90 days,
auctioned. See R.C. 3105.171(F)(4),(5),(7). The court also considered the fact that the
parties were of retirement age, living off of a fixed income of Social Security and
pensions, and that Roberta, a life-long home-maker, rarely worked outside of the home
and therefore her monthly income was much smaller. See R.C. 3105.171(F)(10). Thus,
the court gave sufficient reasoning for its decision regarding the property division.
       {¶18} Nor does the property division constitute an abuse of discretion. The trial
court essentially equalized the parties' benefits. After dividing the pensions, Roberta will
receive $15,735.89 per year and John $16,269.55 per year. The trial court's disposition
of the marital home was likewise reasonable. The court gave John the option to buy out
Roberta's interest in the home by paying her a lump sum of $82,500.00. The lump sum
payment is based upon an appraised value of the home that was agreed upon by both
parties at trial. Alternatively, John could decide that the real estate be sold, and in that
case the profits from the sale would be split equally.
       {¶19} Finally, the trial court did not abuse its discretion by failing to credit John
with the mortgage payments he made after the parties' separation in light of the fact that
John continued to live in the house during that time. See Stacy v. Stacy, 11th Dist. No.
                                                                                        -6-


2004-A-0076, 2005-Ohio-5289, at ¶36 (trial court did not err in failing to award husband
reimbursement for the portion of mortgage payments attributable to principal and interest,
as husband had exclusive use of the premises during the pending divorce litigation, and
the wife had to maintain a separate residence); Patridge v. Matthews (Feb. 20, 2001),
12th Dist. No. CA2000-04-007, at *4 (trial court did not err in failing to credit wife with
mortgage payments she made on the marital residence after the parties' separation, as
the wife had the benefit of living in the house, while the husband did not).
       {¶20} Based on the parties' advanced age, their limited financial means, and the
over fifty-year duration of the marriage, the trial court's division of property was
reasonable and not an abuse of discretion. Accordingly, John's first assignment of error
is meritless.
                          Ineffective Assistance of Counsel
       {¶21} In his second assignment of error, John asserts:
       {¶22} "Appellant John Novello was denied a fair trial and denied his due process
rights due to ineffective assistance of counsel."
       {¶23} The Sixth Amendment guarantees a defendant effective counsel in criminal
prosecutions. There is no such guarantee in civil actions. "The right to effective
assistance of counsel is not a right that can be invoked in a divorce case." Selby v.
Selby, 7th Dist. No. 06 BE 55, 2007-Ohio-6700, at ¶14, citing Roth v. Roth (1989), 65
Ohio App. 3d 768, 776, 585 N.E.2d 482. Accordingly, John's second assignment of error
is meritless.
                         Consideration of Statutory Factors
       {¶24} In his third and final assignment of error, John asserts:
       {¶25} "The trial court erred in the application of O.R.C. § 3105.18 or O.R.C. §
3105.17 as it relates to spousal support and the division of martial [sic] property."
       {¶26} As we have addressed John's argument regarding the property division
above, we turn to John's contention that the trial court erred by failing to consider the
spousal support factors contained in R.C. 3105.18. However, this statute applies only to
spousal support, which the trial court did not award in this case. The final decree states:
                                                                                     -7-


"No spousal support is ordered. The Court does not retain jurisdiction on that issue."
       {¶27} The trial court did divide John's two vested pensions, which in turn will
provide a stream of monthly income to Roberta. However, a vested pension plan
accumulated during the marriage is a marital asset which must be considered when
dividing marital property. Blackledge v. Blackledge, 5th Dist. No. 03-CA-44, 2004-Ohio-
2086, at ¶16, citing Bisker v. Bisker, 69 Ohio St. 3d 608, 635 N.E.2d 308. Thus, awarding
a percentage of these pensions to Roberta is not the same as awarding spousal support.
       {¶28} The case cited by John in support of this assignment of error, Graham v.
Graham, 7th Dist. No. 08-NO-353, 2009-Ohio-6876, is inapposite as that case involved
insufficient findings pertaining to spousal support. Thus, the trial court did not err by
failing to consider the spousal support factors in R.C. 3105.18(C)(1). Accordingly, John's
third assignment of error is meritless.
       {¶29} In conclusion, the trial court divided the marital assets nearly equally, and
this division is reasonable based upon the applicable statutory property division factors.
The right to effective assistance of counsel is not one that can be invoked in a divorce
case. Finally, the court did not order spousal support, so there was no need for it to
consider the factors contained in R.C. 3105.18. Accordingly, the judgment of the trial
court is affirmed.
Waite, P.J., concurs.
Vukovich, J., concurs.